Citation Nr: 0910650	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-00 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than November 9, 
2001, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service from June 1968 to June 1971.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied his claim of entitlement 
to an initial effective date earlier than November 9, 2001 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for PTSD was initially received on April 2, 1992, 
but his claim was denied on the basis that no reported 
stressor had been corroborated.

2.  The grant of service connection for PTSD in August 2004 
was premised in large part on the acquisition of a service 
department record which showed an attack on the appellant's 
unit in May 1969. 


CONCLUSION OF LAW

The criteria for an effective date of April 2, 1992 for the 
grant of service connection for PTSD have been met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.156(c), 
3.400 (2004); 38 C.F.R. §§ 3.1, 3.156(c), 3.303, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Generally, the assignment of an effective date is based on 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400(o).  The effective date for the grant of service 
connection based on the submission of new and material 
evidence is slightly different, especially with regard to the 
receipt of service department records.  See 38 C.F.R. 
§ 3.400(q).

Where the new and material evidence consists of a 
supplemental report from the service department received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudication agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have not been located and forwarded to VA.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as may be affected by the 
filing date of the original claim.  38 C.F.R. § 3.156(c).  
This regulation potentially applies in cases where the RO has 
obtained stressor verification records from the United States 
Army and Joint Services Records Research Center (JSRRC).  See 
Vigil v. Peake, 22 Vet. App. 63 (2008).

In Spencer v. Brown, 4 Vet. App. 283, 293 (1993), the United 
States Court of Appeals for Veterans Claims (Court) noted the 
following: A claim which is "reopened" under the section 5108 
on the basis of "new and material evidence" from other than 
service department reports is essentially a new claim, rather 
than a continuation of the prior claim, and the function of 
reopening under section 5108 is to remove the statutory 
finality bar of section 7104(b).

In contrast, where the claim is reopened on the basis of new 
and material evidence from service department reports, the VA 
has consistently treated it as a true "reopening" of the 
original claim and a review of the former disposition in 
light of the service department reports which were considered 
to have been lost or mislaid, and the award of benefits is 
made retroactive to the date of the original claim.  See 
38 C.F.R. § 3.400(q)(2); VA G.C. Digested Opinion, July 17, 
1984 stating that section 3.400(q)(2) reflects "a 
longstanding VA policy treating supplemental service 
department reports correcting prior erroneous reports as 
providing a basis for an award of benefits based on the 
veteran's original claim."

The Board notes that during the pendency of the appellant's 
appeal VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 
52,455-52,457 (Sept. 6, 2006).  As revised, the provision of 
the previous version of 38 C.F.R. § 3.400(q)(2) concerning 
service department records was removed.  The amended 
regulation reflects the provisions of former paragraph 
(q)(1)(ii), noted above, as new paragraph (q)(2).  Otherwise, 
there are no substantive changes to 38 C.F.R. § 3.400(q) that 
have an effect on the appellant's pending claim.

The new regulations moved the content of much of the old 
38 C.F.R. § 3.400(q)(2) to 38 C.F.R. § 3.156(c) and added 
clarification to the definition of service department 
records.  Service department records include (i) service 
records that are related to a claimed in-service event, 
injury, or disease, regardless of whether such records 
mention the veteran by name; (ii) additional service records 
forwarded by the Department of Defense or the service 
department to VA any time after VA's original request for 
service records; and (iii) declassified records that could 
not have been obtained because the records were classified 
when VA decided the claim.  38 C.F.R. § 3.156(c)(1).  Service 
department records do not include records that VA could not 
have obtained when it decided the claim because the records 
did not exist when VA decided the claim, or because the 
claimant failed to provide sufficient information for VA to 
identify and obtain the records from the respective service 
department, the JSRR Center, or from any other official 
source.  38 C.F.R. § 3.156(c)(2).

In this case, the appellant's original claim of entitlement 
to service connection for PTSD was received on April 2, 1992.  
The appellant's service personnel records indicated that he 
had been in Vietnam from November 1968 to November 1969.  
From November 1968 to the end of April 1969, the appellant 
had a Military Occupational Specialty (MOS) of supply clerk.  
On May 1, 1969, his MOS was changed to cannoneer; he was 
assigned to Battery A of the 1st Battalion, 83rd Artillery at 
that time.  The appellant's service medical treatment records 
indicate that he had been treated for an injury to his right 
side in June 1969; this injury was determined to have 
occurred on June 21, 1969, in the line of duty (LOD).  

Review of the evidence of record reveals that the appellant 
underwent a VA medical examination in October 1972; 
photographs were taken of the appellant's torso and are of 
record.  The appellant reported that, in June 1969, the truck 
in which he had been riding left the side of the road and ran 
off a cliff with resultant injury to the appellant's torso.  
In January 1973, service connection was granted for the scar 
running from the right axial region to the right inguinal 
region.  

In May 1992, the appellant sent written descriptions of his 
claimed stressors, including an incident in which a truck he 
was on went off the road due to being fired upon with 
resultant injury to the appellant.  A VA Psychology Service 
PTSD Clinical Team Staffing Note dated in July 1992 indicates 
that the appellant had reported being part of an artillery 
unit that fired on the enemy; being stationed at a forward 
observation post or camp; receiving hostile incoming fire; 
engaging the enemy in firefights; receiving sniper fire; 
seeing Americans or other troops killed or wounded; and being 
injured in combat.  The injury was described as a chest 
laceration he sustained while the truck he was riding on was 
struck by sniper fire and driven off of the road.  The 
appellant was subsequently tested and interviewed and found 
to exhibit a full range of PTSD-related symptoms; he was 
admitted to the PTSD treatment program.  

The appellant underwent a VA psychiatric examination in June 
1992; he reported that he had not been in direct combat and 
that his life was seldom endangered by his position in the 
artillery unit.  The examiner rendered an Axis I diagnosis of 
PTSD, mild.

Nevertheless, the RO denied the appellant's claim in 
September 1992, concluding that the evidence of record did 
not show exposure to more than an ordinary stressful 
environment even given the fact that service in a combat zone 
is stressful to some degree.  The RO found that the 
appellant's reported experiences were not supported by his 
service records.

In April 1993, the appellant testified at a personal hearing 
conducted at the RO.  He again reported the incident wherein 
his chest was injured and said that his unit received 
incoming sniper, rocket and mortar fire while at various 
firebases.  He stated that in May or June of 1969, his unit 
was attached to the 101st Airborne and that a soldier near to 
him was shot.  

In September 1993, unit records for the 83rd Artillery were 
received.  These records stated that, on May 13, 1969, and on 
June 19, 1969, elements of the unit received incoming hostile 
fire.  On June 21, 1969, due to a large threat in the area 
and an insufficient amount of security, Battery A was moved 
to a different firebase.  The battery moved into the A Shau 
Valley in July 1969, remaining there in support of the 101st 
Airborne until September 1969.  Additional unit records were 
added to the record in May 1994.

The evidence of record indicates that the appellant received 
VA mental health treatment for his PTSD in 1993 and 1994.  An 
April 1994 psychologist note states that the appellant was 
tearful when describing the shelling of his firebase.

The September 1994 Supplemental Statement of the Case (SSOC) 
indicates that the appellant's claim for service connection 
for PTSD continued to be denied due to the RO's finding that 
the record did not contain sufficient objective findings to 
support the PTSD diagnosis of record.  In November 1997, the 
Board upheld the RO's denial of the appellant's claim for 
service connection for PTSD.  

The appellant submitted a request to reopen his PTSD service 
connection claim in November 2001.  In December 2003, the RO 
received a report from the Center for Research of Unit 
Records (CRUR) that summarized the operational reports for 
the appellant's unit.  The report stated that the unit 
history documented that elements of the unit came under 
attack on May 13, 1969, that resulted in casualties.  As 
such, the RO concluded that the appellant's stressor had been 
corroborated and the appellant was granted service connection 
for PTSD, with the effective date being the date of the 
appellant's November 2001 claim to reopen.

While the appellant received a VA examination yielded a 
diagnosis of PTSD during the reopened claim period, the basis 
for the grant of service connection was clearly the December 
2003 CRUR report.  The RO stated as much in the August 2004 
rating decision.

The CRUR report did not specifically name the appellant, but 
it did provide sufficient information upon which to 
corroborate the appellant's reports of mortar attacks.  
Additionally, the Board finds that the service department 
records would have been obtainable based on the appellant's 
initial stressor letter in May 1992, plus his April 1993 
hearing testimony.  Furthermore, some of the information 
provided in the CRUR report was already of record as of 
September 1993, and May 1994.  

Accordingly, based on the acquisition of new service 
department records, the grant of service connection for PTSD 
must be made effective back to the date of receipt of the 
appellant's original claim for benefits.  See also Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) ("[T]he effective date of 
an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with 
VA.")

Therefore, an effective date of April 2, 1992 for the award 
of service connection for PTSD is granted.


ORDER

An effective date of April 2, 1992 for the grant of service 
connection for PTSD is granted. 




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


